Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8, 10-12, 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, especially p. 10 last paragraph is persuasive.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 16, 17 when taken as a whole, comprising, in addition to the other recited claim elements, performing a subtraction operation or an addition operation between the first signal and the second signal and the third signal, a motion artefact effect, caused by a movement between the optical cardiac activity sensor unit and the body tissue, on the cardiac activity measurement signal, wherein the reducing the motion artefact on the cardiac activity signal is further based on adjusting direct current levels of the first, second, and third signals to the same direct current level before the addition operation or the subtraction operation.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792